       Case 16-11745-JDW                          Doc 69          Filed 05/10/19 Entered 05/10/19 10:35:54                           Desc Main
                                                                  Document     Page 1 of 3


 Fill in this information to identify the case:
 Debtor 1         Pamela T. Pernell
 Debtor 2         Stanley R. Pernell
                   (Spouse, if filing)
 United States Bankruptcy Court for the Northern District of Mississippi
                                                (State)
 Case number: 16-11745-JDW




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                 12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal
residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to your proof of claim at
least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of Creditor: U.S. Bank National Association, as Trustee,                       Court Claim No. (if known): 18
successor in interest to Bank of America, National Association, as
Trustee, successor by merger to LaSalle Bank National Association,
as Trustee, for Residential Asset Mortgage Products, INC., Mortgage
Asset-Backed Pass-Through Certificates, Series 2007-RP1

Last four digits of any number                                                      Date of Payment Change:                       July 1, 2019
you use to identify the debtor's                XXXXXX2120
account:                                                                            Must be at least 21 days after date of
                                                                                    this notice.

                                                                                    New total payment:
                                                                                                                                  $528.30
                                                                                    Principal, interest, and escrow, if any

Part 1:        Escrow Account Payment Adjustment

Will there be a change in the debtor's escrow account payment?

     No.
     Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
     the basis for the change. If a statement is not attached, explain why:




            Current escrow payment: $167.64                                         New escrow payment: $131.05

Part 2:        Mortgage Payment Adjustment

Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate account?

     No.
     Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a statement is not
     attached, explain why:

            Current interest rate:                        %                         New interest rate:                                 %

            Current principal and interest payment:                                 New principal and interest payment:     :

Part 3:        Other Payment Change

Will there be a change in the debtor’s mortgage payment for a reason not listed above?

   No
   Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
    (Court approval may be required before the payment change can take effect.)
        Reason for change:
        Current mortgage payment:                                            New mortgage payment:




Official Form 410S1                                                Notice of Mortgage Payment Change                                                Page 1
    Case 16-11745-JDW                          Doc 69        Filed 05/10/19 Entered 05/10/19 10:35:54                 Desc Main
                                                             Document     Page 2 of 3



Part 4:          Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box

    I am the creditor.
    I am the creditor’s authorized agent.
I declare under penalty of perjury that the information in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.

X        /s/ Bradley P. Jones                                                           Date: May 10, 2019
         Signature




Print:               Bradley P. Jones                                                   Title Attorney for Creditor
                     First Name                Middle Name           Last Name

Company              Shapiro & Brown, LLC


Address              1080 River Oaks Drive, Suite B-202
                     Number           Street

                     Flowood, MS 39232
                     City                                    State     ZIP Code


Contact phone        (601) 981-9299                                                     Email MSBankruptcy@logs.com




Official Form 410S1                                             Notice of Mortgage Payment Change                                 Page 2
Case 16-11745-JDW        Doc 69    Filed 05/10/19 Entered 05/10/19 10:35:54             Desc Main
                                   Document     Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I, Bradley P. Jones, of the firm of Shapiro & Brown, LLC, do hereby certify that I have
 this date provided a copy of the foregoing Notice of Mortgage Payment Change either by
 electronic case filing or by United States mail postage pre-paid to the following:

 Locke D. Barkley, Chapter 13 Trustee
 sbeasley@barkley13.com

 Robert H. Lomenick, Jr., Attorney for the Debtor
 rlomenick@gmail.com

 Office of the U.S. Trustee
 USTPRegion05.AB.ECF@usdoj.gov

 Pamela T. Pernell and Stanley R. Pernell
 13 County Road 412
 Oxford, MS 38655

 Pamela T Pernell
 13 County Road 412
 Oxford, MS 38655

 Stanley R Pernell
 13 County Road 412
 Oxford, MS 38655

 Dated: May 10, 2019
                                              Respectfully submitted
                                              SHAPIRO & BROWN, LLC

                                              /s/ Bradley P. Jones
                                                  Bradley P. Jones
                                                  Attorney for Creditor
 Presented by:
 J. Gary Massey, MSB#1920
 Bradley P. Jones, MSB#9731
 SHAPIRO & BROWN, LLC
 1080 River Oaks Drive, Suite B-202
 Flowood, MS 39232
 Telephone No. (601) 981-9299
 Facsimile No. (601) 981-9288
 E-mail: msbankruptcy@logs.com
 BK Case No. 16-11745-JDW
